DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-9 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 have been considered by the examiner.

	Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
  The abstract is two paragraphs. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006296675A to Ishiguro et al. (hereinafter "Ishiguro").
 Regarding claim 9, Ishiguro discloses an information processing system, comprising: a server (Fig. 3- server 53a) , a client connected to the server (Fig. 3- in-hospital server 45) via a network (page 5- The server 53a of the manufacturer 53 is connected to the in-hospital server 45 of the hospital 51, the terminal 54a of the agency 54, and the terminal 55a of the collection company 55 via the wide area network 52), and a reading device connected to the client (Fig. 3- ID reading device 42), wherein 
	the reading device includes 
	a reading unit that reads an endoscope ID (page 5-an ID reading device 42 for reading ID information recorded on the identification tag 41 is arranged in the examination room 51a) assigned to a single-use endoscope (page 1-an endoscope 2 as a disposable medical instrument), and 
	a transmitting unit that transmits the endoscope ID read by the reading unit to the client (page 5- the ID reading device 42 automatically reads ID information recorded by wireless communication with the identification tag 41 when the identification tag 41 is located within the wireless communication range), 
	the client includes 
	a receiving unit that receives the endoscope ID transmitted from the transmitting unit (page 5-the in-hospital server 45 records the ID information of the used endoscope cover 3 by transmitting the ID information of the identification tag 41 read from the ID reading device 42), and
	a use information transmitting unit that transmits use information on the endoscope based on the endoscope ID received by the receiving unit (page 5-the in-hospital server 45 records the ID information of the used endoscope cover 3 by transmitting the ID information of the identification tag 41 read from the ID reading device 42), and 
	the server includes 
	a use information acquisition unit that acquires the use information transmitted from the use information transmitting unit (page 5-a used identification marker information acquisition unit that acquires identification marker information of a disposable medical instrument), 
	a collection instruction output unit that outputs a collection instruction for collecting the endoscope from the medical institution when the use information acquisition unit acquires the use information (page 16-Based on the calculation result of the calculation unit, a collection instruction unit that transmits collection instruction information of the used medical device via the communication line); and 
	a delivery instruction output unit that outputs a delivery instruction for delivering a non-used replaceable endoscope to the medical institution (page 2- a delivery instruction unit that transmits delivery instruction information of a new disposable medical device via the communication line, based on the calculation result of the calculation unit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0083286 to Kobayashi in view of JP 2006296675A to Ishiguro et al. (hereinafter "Ishiguro").
Regarding claim 1, Kobayashi discloses an information processing method (see [0211]- FIG. 13 is a functional block diagram…Each block shown in the figure may be implemented using elements and mechanical devices including a CPU by hardware while using a computer program by software), comprising: 
	acquiring use information indicating that a sterilized endoscope in which a reusable part that is able to be used repeatedly ([0205]- The reusable subassemblies are washed and then sterilized) and a non-reusable part that is able to be used only once ([0205]- Among the disassembled subassemblies, non-reusable ones are disposed) are combined is used (see[0207]- S224, based on the subassembly information stored in the subassembly information database 206, it is determined whether the reusable subassemblies are to be reused or not; see [0209]- The subassembly ID storage 230 stores subassembly IDs... The usage attribute value is a measure for usage status of the subassemblies); 
	outputting a collection instruction for collecting the endoscope corresponding to the acquired use information from a medical institution ([0206]- It is determined whether the collected reusable subassemblies are to be reused or disposed depending on their usage…[0126]- When the subassemblies are collected at the step S224 shown in FIG. 11, the subassembly interface process element 244 reads the number of usage times as the usage attribute value from the subassembly information terminal 224 assigned to the subassemblies); but Kobayashi does not expressly teach outputting a delivery instruction for delivering a non-used replaceable endoscope to the medical institution ([0083]-The non-reusable subassemblies are repaired or replaced with new ones. The reusable subassemblies and the repaired or replaced subassemblies are used to assemble the reusable lease medical instruments; see [0223]- The subassembly register 250 searches the subassembly to be replaced with the subassembly determined to be disposed in the data storage 252).
However, Ishiguro teaches of an information processing method including 
	acquiring use information indicating that a sterilized endoscope is used (page 5-A used identification marker information acquisition unit that acquires identification marker information of a disposable medical instrument), 
	outputting a collection instruction for collecting the endoscope corresponding to the acquired use information from a medical institution (page 16-Based on the calculation result of the calculation unit, a collection instruction unit that transmits collection instruction information of the used medical device via the communication line), 
	outputting a delivery instruction for delivering a non-used replaceable endoscope to the medical institution (page 2-a delivery instruction unit that transmits delivery instruction information of a new disposable medical device via the communication line, based on the calculation result of the calculation unit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kobayashi to include outputting a delivery instruction for delivering a non-used replaceable endoscope to the medical institution, as taught by Ishiguro. It would have been advantageous to make the combination in order to transmits delivery instruction information of a new medical device via the communication line (page 2 of Ishiguro).
Regarding claim 2, modified Kobayashi teaches the information processing method according to claim 1, and Kobayashi further discloses further comprising: 
	acquiring a reusable part ID (Fig. 14-subassembly ID; see [0215]- the subassembly ID column 262 contains the subassembly IDs) uniquely assigned to the reusable part removed from the collected endoscope (see [0216]- the subassembly with the subassembly ID "001" has been used forty times); 
	assigning a unique endoscope ID to a new endoscope remanufactured using the reusable part (see [0083]- The reusable subassemblies and the repaired or replaced subassemblies are used to assemble the reusable lease medical instruments (S11)); see[0215]- The medical instrument ID column 264 contains the medical instrument IDs identifying the medical instrument… see [0216]- On the other hand, the subassembly with the subassembly ID "004" has not been used and clearly it is a newly acquired subassembly); and 
	recording the endoscope ID and the reusable part ID in association with each other (Fig. 14-subassembly data storage 252).
Regarding claim 4, modified Kobayashi teaches the information processing method according to claim 1, and Kobayashi further discloses wherein 
	the endoscope ID is recorded on the endoscope or a tag ([0208]- The subassembly ID is a unique ID assigned to each subassembly regardless of the type of the subassembly. At present, non-contact type of tags called RFID (Radio Frequency Identification) is being commonly used) attached to a housing container that individually houses the endoscope ([0300]-The user attaches the sticker indicating the identifier on the packaging container for the medical instrument), and 
	the use information is transmitted based on information read from the tag by a reading device arranged in the medical institution (0210- The external interface process element 226 is responsible for the interface process with the medical instrument management equipment 240. The medical instrument management equipment 240 reads out subassembly IDs and the usage attribute values through the external interface process element 226).
Regarding claim 5, modified Kobayashi teaches the information processing method according to claim 4, and Kobayashi further discloses wherein 
	the tag is a wireless communication tag that is readable by short-range wireless communication ([0208]- At present, non-contact type of tags called RFID (Radio Frequency Identification) is being commonly used).
Regarding claim 6, modified Kobayashi teaches the information processing method according to any one of claims 1, and Kobayashi further discloses further comprising: 
	collecting the endoscopes from the medical institution ([0084]- the lease medical instruments out of the medical instruments delivered by the medical instrument supplier 2, after being used by the medical institution 4, are collected by the medical instrument supplier 2) but Kobayashi does not expressly teach delivering the non-used replaceable endoscope to the medical institution, in a case where the use information on a predetermined number of the endoscopes is acquired.
However, Ishiguro teaches of an information processing method including delivering the non-used replaceable endoscope to the medical institution, in a case where the use information on a predetermined number of the endoscopes is acquired (page 2-a delivery instruction unit that transmits delivery instruction information of a new disposable medical device via the communication line, based on the calculation result of the calculation unit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kobayashi to include delivering the non-used replaceable endoscope to the medical institution, in a case where the use information on a predetermined number of the endoscopes is acquired, as taught by Ishiguro. It would have been advantageous to make the combination in order to transmits delivery instruction information of a new medical device via the communication line (page 2 of Ishiguro).
Regarding claim 7, modified Kobayashi teaches the information processing method according to claim 1, further comprising: 
	charging the medical institution based on the number of acquired use information or the number of delivered replaceable endoscopes ([0157]- The used lease medical instruments carried out from the medical institution are collected (S180) and the account data with a leasing fee charged according to the numbers and types of the used medical instruments is sent to the medical institution (S182), which in turn, receives it (S184)).
Regarding claim 8, Kobayashi teaches of an information processing device (see [0211]- FIG. 13 is a functional block diagram…Each block shown in the figure may be implemented using elements and mechanical devices including a CPU by hardware while using a computer program by software), comprising: 
	a use information acquisition unit (Fig. 12- subassembly information terminal 224) that acquires use information indicating that a sterilized endoscope  ([0205]- The reusable subassemblies are washed and then sterilized) in which a reusable part that is able to be used repeatedly and a non- reusable part that is able to be used only once ([0205]- Among the disassembled subassemblies, non-reusable ones are disposed) are combined is used in a medical institution  (see [0207]- based on the subassembly information stored in the subassembly information database 206, it is determined whether the reusable subassemblies are to be reused or not; see [0208]- The usage attribute value is a measure for usage status of the subassemblies); 
	collecting the endoscope from the medical institution when the use information acquisition unit acquires the use information  ([0206]- It is determined whether the collected reusable subassemblies are to be reused or disposed depending on their usage…[0126]- When the subassemblies are collected at the step S224 shown in FIG. 11, the subassembly interface process element 244 reads the number of usage times as the usage attribute value from the subassembly information terminal 224 assigned to the subassemblies); but Kobayashi does not expressly teach a collection instruction output unit that outputs a collection instruction for collecting the endoscope from the medical institution when the use information acquisition unit acquires the use information; and a delivery instruction output unit that outputs a delivery instruction for delivering a non-used replaceable endoscope to the medical institution.
However, in the same field of endeavor of endoscopy, Ishiguro teaches of an information processing device comprising: 
	a use information acquisition unit that acquires use information indicating that a sterilized endoscope is used in a medical institution (page 5-A used identification marker information acquisition unit that acquires identification marker information of a disposable medical instrument); 
	a collection instruction output unit that outputs a collection instruction for collecting the endoscope from the medical institution when the use information acquisition unit acquires the use information (page 16-Based on the calculation result of the calculation unit, a collection instruction unit that transmits collection instruction information of the used medical device via the communication line); and 
	a delivery instruction output unit that outputs a delivery instruction for delivering a non-used replaceable endoscope to the medical institution (page 2-a delivery instruction unit that transmits delivery instruction information of a new disposable medical device via the communication line, based on the calculation result of the calculation unit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kobayashi to incorporate a collection instruction output unit and a delivery instruction output unit, as taught by Ishiguro. It would have been advantageous to make the combination in order to transmits delivery instruction information of a new medical device via the communication line (page 2 of Ishiguro).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0083286 to Kobayashi in view of JP 2006296675A to Ishiguro et al. (hereinafter "Ishiguro") and in further view of U.S. Publication No. 2010/0298640 to Oneda et al. (hereinafter “Oneda”).
Regarding claim 3, modified Kobayashi teaches the information processing method according to claim 1, although Kobayashi discloses including reusable lease medical instruments such as an endoscope ([0127] of Kobayashi), neither Kobayashi nor Ishiguro expressly teach wherein the reusable part includes a light emitting element, and an image sensor that captures an image of an object illuminated by light emitted from the light emitting element, and is a distal tip portion attached to an insertion portion of the endoscope.
However, in the same field of endeavor of endoscopy, Oneda teaches of an endoscope wherein 
	the reusable part (Fig. 2B- video capsule 120; see [0013]- a non-disposable video capsule) includes 
	a light emitting element (Fig, 2B- LEDs 136), and 
	an image sensor that captures an image of an object illuminated by light emitted from the light emitting element (Fig. 2B- cameras 124), and 
	is a distal tip portion attached to an insertion portion of the endoscope (Fig. 1- insertion tube 102; see [0014] & [0055]- The video capsule is optionally designed to allow fast mounting on the disposable elongate probe, for example by fitting into a respective compartment in the probe).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Kobayashi to incorporate a reusable distal tip portion including a light emitting element, and an image sensor, as taught by Oneda.  It would have been advantageous to make the combination in order to image the body tissue of a patient ([0055] of Oneda).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795